The plaintiff commenced its action against the defendants for conversion of two oil rigs of *Page 128 
the reasonable valuation of $2,000. In the trial of the cause the jury returned its verdict for plaintiff in the sum of $1,200. The defendant have brought error to this court and seek a reversal of the cause, urging (a) that the court committed error in its instructions to the jury; (b) that the verdict of the jury is excessive.
We have carefully examined the instructions submitting the issues of fact between the parties to the jury, and find that all questions of fact were fully and fairly submitted.
There was evidence on the part of the plaintiff tending to prove that the two rigs were reasonably worth all the way from $1,200 to $2,000. The evidence was conflicting on the value. A judgment will not be reversed on appeal to this court unless it appears from the evidence that the verdict of the jury was the result of passion or prejudice. Bolen Darnall Coal Co. v. Williams, 7 Ind. Ter. 648, 104 S.W. 867; Waters Pierce Oil Co. v. Deselms, 18 Okla. 107, 89 Pac, 212; Arkansas Valley  W. Ry. Co. v. Witt. 19 Okla. 262, 91 P. 897.
There is competent testimony reasonably tending to support the verdict of the jury, and the verdict does not appear to have been the result of passion or prejudice. In the trial of a cause to a jury, if there is any testimony that reasonably tends to support the verdict of the jury, it will not be reversed on appeal to this court. Danciger v. Isaacs,82 Okla. 263, 200 P. 164; Lusk v. Bandy, 76 Okla. 108, 184 P. 144; Alamo Nat. Bank v. Dawson Produce Co., 78 Okla. 235,190 P. 393; A., T.  S. F. Ry. Co. v. Eldridge, 41 Okla. 463,139 P. 254; A., T.  S. F. Ry. Co. v. St. Louis  S. F. Ry. Co.,41 Okla. 80, 135 P. 353, 48 L. R. A. (N. S.) 509.
Therefore it is recommended that this cause be affirmed.
By the Court: It is so ordered.